DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/01/2022. Claims 1, 14, 18 are amended. Claims 1-20 are now pending.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art KR 20130005409 A teaches a display device 210 such as a smartphone, a laptop computer, a tablet PC, a netbook, a PC, etc. It has a luminance distribution as shown in 1 (C) and serves to extend a viewing angle of a display device or secure a viewing angle of a specific angle, and may be implemented in the form of, for example, a film. In particular, the viewing angle control sheet 212 is configured so that the user can clearly see the screen of the display device 210 even when the display device 210 is tilted at an angle of 20 degrees or less from the ground as shown in FIG. 2(A). It serves to secure the viewing angle. However, when the display device 200 coupled with the viewing angle control sheet 212 of the present invention is used, the user places the display device 200 coupled with the viewing angle control sheet 212 on a desk or at a low angle (less than 20 degrees). angle), you can see the screen clearly even when tilted. In addition, since the display device 200 is inclined at a low angle, it is quite easy to work with the keyboard and there is no strain on the arm. That is, the user's visibility and convenience may be improved. KR 20130005409 A does not anticipate or render obvious, alone or in combination, a wedge-shaped prism pattern including a first inclined surface having a first inclination angle with respect to a plane defined by a first direction and a second direction, and a first vertical surface extending in a third direction perpendicular to the plane; wherein the second direction is perpendicular to the first direction, and the first inclination angle is more than 0 degree (°) and less than 90 degrees (°); a second wedge layer disposed on the first wedge layer and having a second refractive index greater than the first refractive index; and a first light blocking pattern disposed between the first wedge layer and the second wedge layer and including a first surface that contacts with the first vertical surface and a second surface inclined to have the first inclination angle with respect to the plane while contacting with the first inclined surface. 
Claims 2-13 are allowed as being dependent on claim 1.
As of claim 14, the closest prior art KR 20130005409 A teaches a display device 210 such as a smartphone, a laptop computer, a tablet PC, a netbook, a PC, etc. It has a luminance distribution as shown in 1 (C) and serves to extend a viewing angle of a display device or secure a viewing angle of a specific angle, and may be implemented in the form of, for example, a film. In particular, the viewing angle control sheet 212 is configured so that the user can clearly see the screen of the display device 210 even when the display device 210 is tilted at an angle of 20 degrees or less from the ground as shown in FIG. 2(A). It serves to secure the viewing angle. However, when the display device 200 coupled with the viewing angle control sheet 212 of the present invention is used, the user places the display device 200 coupled with the viewing angle control sheet 212 on a desk or at a low angle (less than 20 degrees). angle), you can see the screen clearly even when tilted. In addition, since the display device 200 is inclined at a low angle, it is quite easy to work with the keyboard and there is no strain on the arm. That is, the user's visibility and convenience may be improved. KR 20130005409 A does not anticipate or render obvious, alone or in combination, forming a light blocking pattern on the vertical surface of the first wedge layer; and forming a second wedge layer having a second refractive index on the first wedge layer on which the light blocking pattern is formed, wherein the formed light blocking pattern include a surface inclined to have the inclination angle with respect to the major surface plane defining the base film while contacting with the inclined surface of the prism pattern, wherein the first inclination angle is more than 0 degree (°) and less than 90 degrees (°). 
Claims 15-17 are allowed as being dependent on claim 14.
As of claim 18, the closest prior art KR 20130005409 A teaches a display device 210 such as a smartphone, a laptop computer, a tablet PC, a netbook, a PC, etc. It has a luminance distribution as shown in 1 (C) and serves to extend a viewing angle of a display device or secure a viewing angle of a specific angle, and may be implemented in the form of, for example, a film. In particular, the viewing angle control sheet 212 is configured so that the user can clearly see the screen of the display device 210 even when the display device 210 is tilted at an angle of 20 degrees or less from the ground as shown in FIG. 2(A). It serves to secure the viewing angle. However, when the display device 200 coupled with the viewing angle control sheet 212 of the present invention is used, the user places the display device 200 coupled with the viewing angle control sheet 212 on a desk or at a low angle (less than 20 degrees). angle), you can see the screen clearly even when tilted. In addition, since the display device 200 is inclined at a low angle, it is quite easy to work with the keyboard and there is no strain on the arm. That is, the user's visibility and convenience may be improved. KR 20130005409 A does not anticipate or render obvious, alone or in combination, a first wedge layer having a first refractive index and including a wedge-shaped prism pattern including an inclined surface having an inclination angle with respect to a major surface plane of the display panel and a vertical surface extending in a direction perpendicular to the major surface plane of the display panel; a second wedge layer disposed on the first wedge layer and having a second refractive index greater than the first refractive index; and a light blocking pattern disposed between the first wedge layer and the second wedge layer and including a first surface that contacts with the vertical surface and a second surface inclined to have the inclination angle with respect to the major surface plane of the display panel while contacting with the inclined surface, wherein the first inclination angle is more than 0 degree (°) and less than 90 degrees (°). 
Claims 19-20 are allowed as being dependent on claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Diao et al. (US 20180156955 A1) teaches a limiting viewing angle sheet having a substrate, a transparent layer and an opaque pattern. The transparent layer is disposed on the substrate, and comprises a top plane and a plurality of grooves formed on the top plane, wherein the width of each of the grooves is decreased from the top plane to the substrate. The opaque pattern is formed within the grooves, and comprises a top surface and a plurality of side planes, wherein the transparent layer is exposed from the top surface, and the side planes extend from the top surface. The opaque pattern comprised different included angels respectively between the top surface and two of the side planes;
- Prior Art Yoon et al. (US 6890634 B1) teaches a retroreflective article which includes a flat front surface, and a structured rear surface displaced from the flat front surface. The structured rear surface is provided with arrays of sets of three mutually perpendicular lateral triangular sides, and a plurality of trigonal linear prisms. The three lateral triangular sides have a common apex and uncommon linear base edges. The linear prisms are disposed along at least one of the linear base edges of the three lateral triangular sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882